           Entered on Docket November 8, 2018
                                                             Below is the Order of the Court.


 1
                                                              _____________________
 2                                                            Brian D. Lynch
                                                              U.S. Bankruptcy Judge
                                                              (Dated as of Entered on Docket date above)
 3

 4

 5

 6                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
     _____________________________________________________________________________
                    WESTERN DISTRICT COURT OF WASHINGTON
 7

 8
     Re:
 9                                                        In Chapter 13 Proceeding
                                                          No. 13-41147-BDL
10
     Galen Ray
11   Nicole Ray                                           ORDER RE-OPENING CASE
                        Debtor(s)                         AND AVOIDING JUDGMENT
12                                                        LIEN(S) AND RE-CLOSING CASE
13
     ______________________________
14
             It is ORDERED that the Debtors’ case is re-opened.
15

16           It is also ORDERED that the judgment liens of the following creditors be and hereby

17           declared null and void with respect to the property commonly known as 620 16th Ave

18           Longview, WA 98632.

19
             (A)    Capital One Bank (USA), NA vs Galen W. Ray, Cowlitz County Superior Court, State of
20
                        Washington, Judgment No. 12-9-01362-1 filed September 14, 2012, Superior Court
21
                        Case No. 12-2-00666-1, in the amount of $2,570.66.
22
             (B)    Portfolio Recovery Associates.. vs Galen Ray and Jane Doe Ray, and the marital
23
                        community, Cowlitz County Superior Court, State of Washington, Judgment No.
24

25
                        13-9-00448-4, filed February 20, 2013, Case No. 13-2-00246-0 in the amount of

                        $6,557.97.




      Case 13-41147-BDL         Doc 27     Filed 11/08/18      Ent. 11/08/18 07:08:25           Pg. 1 of 2
 1          The debtors have received their discharge in this case and the case may be reclosed in 20 days
 2
            from the date of this order.
 3

 4                                            /// end of order ///

 5   Presented by:
                                                   :
 6   /s/Susan H. Seelye
     Susan H. Seelye, WSBA #28825
 7   Attorneys for Debtor(s)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




      Case 13-41147-BDL            Doc 27   Filed 11/08/18       Ent. 11/08/18 07:08:25      Pg. 2 of 2
